DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on July 15, 2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Lower surface processing unit as recited in claims 1-7

Second abutting members in claims 1-7
Switching mechanism, in claims 1-7

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Lower surface processing unit is interpreted as element 8 according to page 77 line 15  and see Fig. 28
First abutting members is interpreted as element 210 see page 79 lines 10-14 of the original specification
Second abutting members is interpreted as element 220 see page 79 lines 15-24 of the original specification
Switching mechanism, is interpreted switching part 230 see page 80 line 1. See also page 85 liens 5-9 which recite the switching part 230 has a base 231, a rotary shaft part 232, drive part 233 and a switching controller 234

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimbara et al (US 7, 241,362).
The prior art of Shimbara et al teaches a substrate treatment apparatus with a spin base.
Regarding claim 1 A substrate processing apparatus comprising: a spin base 21 (which is part of spin chuck 1) rotatable (via motor 2) in a horizontal plane with a rotary axis as a center; a holder (clamping members S1-S3 and F1 – F3 ) to hold a substrate above said spin base; 5a lower surface processing unit (center nozzle 26) to discharge a processing liquid toward a lower surface of said substrate held by said holder; wherein said holder includes: a plurality of first abutting members (F1-F3) that abut said substrate from a position obliquely below said substrate and that hold said substrate in a horizontal posture in a 10position spaced from an upper surface of said spin base; a plurality of second abutting members (S1-S3) that abut said substrate from a position lateral to said substrate and that hold said substrate in a horizontal posture in a position spaced from the upper surface of said spin base; and a switching mechanism (first movement converting mechanism FT1/second movement converting mechanism FT2) that switches between a first holding state where said first 15abutting members hold the substrate and a second holding state where said second abutting members hold the substrate; wherein, in said second holding state, said first abutting members are spaced from the substrate, and in said first holding state, an upper 

Regarding claim 2. The substrate processing apparatus according to claim 1, wherein said first abutting members hold said substrate when a rotation speed of the 25substrate is lower than a predetermined threshold, and {02539074.1}154 said second abutting members hold said substrate when a rotation speed of the substrate is higher than said predetermined threshold.  See the discussion of speed relative to the actuation of the respective first and second abutting members in col. 30 lines 1-29.

Regarding claim 3. The substrate processing apparatus according to claim 1, wherein 5each of said first abutting members includes: a portion (see elements A, B) shaped by cutting off an upper portion of a circular cone parallel to its bottom surface, wherein each of said first abutting members abuts on said substrate at a tilted side surface of said circular cone (see element 95A).  See Fig. 11

Regarding claim 4. The substrate processing apparatus according to claim 3, wherein an angle formed between the tilted side surface of said circular cone (see element 95a in Fig. 11) and a horizontal plane is 45 degrees or more.  

Regarding claim 5:	Shimbara et al teaches the first and second abutting members F1 – F3 and S1 –S3 are made of PEEK (polyethererketone) which is a known hydrophobic resin. See col. 27 lines 1-4.

Regarding claim 6. The substrate processing apparatus according to claim 1, wherein said switching mechanism (first movement converting mechanism FT1/second movement converting mechanism FT2) is configured to switch between said first holding state 20and said second holding state by moving each of said second abutting members in a direction where each of said second abutting members becomes positioned closer to or farther from a periphery of the substrate on said spin base.  See Figs. 10 and 11.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kishimoto et al (US 8,734,593) teaches a substrate treatment method where first and second abutting members (pin groups 9a and 9b respectively) and lower nozzle 6 see Fig. 2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716